Citation Nr: 0200584	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  97-32 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California 


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder including psychosis.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

3.  Entitlement to a disability rating in excess of 10 
percent for lumbosacral strain.

4.  Entitlement to a compensable disability rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 1978 
and from February 1980 to June 1987.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in December 1996.  That decision denied the 
veteran's claims of entitlement to an increased rating for 
his lumbosacral strain and found any increased disability 
arose from degenerative disc disease of the lumbosacral 
spine.  This degenerative disc disease of the lumbosacral 
spine was found to have been caused by an intercurrent 
injury, thus resulting in the appeal for service connection 
for the degenerative disc disease of the lumbosacral spine.  
The RO also denied a claim of entitlement to a compensable 
disability for hemorrhoids.  Finally, the RO found that the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder to be the subject of a previously denied 
claim of entitlement to service connection for psychosis, 
barred from reconsideration unless new and material evidence 
had been presented.  The denials were all duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The record shows that the veteran requested a Travel Board 
hearing.  However, work product in the claims folder reflects 
a failure to report for the hearing scheduled in September 
2001.  

The Board construes statements in the veteran's October 1997 
substantive appeal as a claim for service connection for a 
dental disorder.  This matter is referred to the RO for the 
appropriate action.  

The issues of service connection for degenerative disc 
disease of the lumbosacral spine and an increased rating for 
lumbosacral strain are addressed in the Remand portion of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal of the issues of whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder, including psychosis, and of entitlement a 
compensable rating for hemorrhoids has been obtained by the 
RO.

2.  In a rating decision of November 1989, the RO denied the 
claim for service connection for psychosis.  The RO denied an 
application to reopen the veteran's claim for service 
connection for psychosis in April 1995.

3.  The evidence submitted since the RO's April 1995 
disallowance, when viewed in the context of all of the 
evidence of record is neither cumulative nor redundant and 
must be considered to fairly decide the merits of the 
veteran's claim.

4.  The veteran's hemorrhoidal disorder is not manifested by 
large or thrombotic tissue evidencing frequent recurrences.



CONCLUSIONS OF LAW

1.  Since the RO's final April 1995 decision, new and 
material evidence has been received, and the claim of 
entitlement to service connection for a psychiatric disorder, 
including psychosis, is reopened.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5108, 7105(c) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.104, 3.156(a), 20.1100(a) (2001).

2.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, Part 4, Diagnostic Code 
(DC) 7336 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Assist and Notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 38 U.S.C.A. 
§ 5103A(a-d) (West Supp. 2001).  That regulation is revised 
in its entirety and now includes definitions and elaboration 
such as what is considered to be competent lay and medical 
evidence, and what is considered to be a substantially 
complete application.  66 Fed. Reg. at 45,630 (to be codified 
at 38 C.F.R. § 3.159(a)(1)-(3)).  The implementing 
regulations also remove references to "well grounded" 
claims found in the former regulations, effective November 9, 
2000.  See 66 Fed. Reg. at 45,630 (to be codified at 
38 C.F.R. § 3.102) and 66 Fed. Reg. at 45,632 (to be codified 
at 38 C.F.R. § 3.326(a)).  

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  Karnas, 
1 Vet. App. at 312-13.  When the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board finds that the veteran is not prejudiced by its 
consideration of his claims pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations to the veteran 
under the new law, to include as delineated under the newly 
promulgated implementing regulations.  The veteran in this 
case has been notified as to the laws and regulations that 
contain the criteria for service connection, and has, by 
information contained in letters, rating actions, the 
statement of the case and supplemental statements of the 
case, been advised of the evidence considered in connection 
with his appeal, and the evidence potentially probative of 
the claims throughout the procedural course of the claims 
process.  The veteran is also not prejudiced, in relation to 
the claim to reopen the claim of entitlement to service 
connection for a psychiatric disorder because this decision 
grants the benefit sought on appeal.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5103A (West Supp. 2001).  

Whether New and Material Evidence Has Been Received to Reopen 
the Claim of 
Entitlement to Service Connection for a Psychiatric Disorder 
Including Psychosis.

In a November 1989 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
psychosis.  The RO notified the veteran of that decision but 
he did not initiate an appeal.  Therefore, the RO's decision 
of November 1989 is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2001).   

The veteran again submitted a claim for service connection 
for a mental disorder in December 1993 and December 1994.  
The RO found no new and material evidence to reopen the claim 
in rating decisions issued in July 1994 and April 1995, 
respectively.  The veteran did not initiate an appeal after 
the RO notified him of the denials.  Therefore, the July 1994 
and April 1995 decisions are also final. Id.  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

Evidence of record at the time of the original November 1989 
rating decision consisted of the veteran's service medical 
records and post service VA records.  The veteran complained 
of chronic pain, emotional problems, nervous trouble and 
anxiety prior to his separation from service.  He was 
evaluated by a service psychiatrist in October 1986, who 
found that the veteran did not at that time fit the criteria 
for a specific diagnosis; however, he noted that 
communication was difficult and an interpreter should be used 
for clarification.

The veteran was examined by VA for compensation purposes in 
August 1987.  The examiner noted that the veteran had been 
unemployed since discharge from service.  The veteran was 
noted to be "having much difficulty returning to civilian 
life."

At the time of the subsequent denial to reopen, the veteran 
had submitted additional evidence consisting of VA and 
private treatment records, his own statements, and a 
statement from his wife.  The statement from the veteran's 
wife, dated in January 1990, shortly after the previous 
denial, noted that in October 1989 that the veteran could not 
control himself and was taken to the Garden Grove hospital 
and then the VA hospital by police.  His wife noted that the 
veteran stayed at the VA hospital for two weeks.

The veteran was again hospitalized by VA in April 1993.  The 
diagnosis was bipolar affective disorder, manic phase.  He 
was admitted on a "5150" by an outside agency.  The veteran 
left hospitalization against medical advice.

In December 1993, a VA psychiatrist diagnosed bipolar versus 
psychotic disorder.  He noted that the veteran had many 
somatic complaints and was difficult to understand because of 
his accent.

Since the last final decision in April 1995, the record has 
grown substantially.  The additional evidence consists of VA 
treatment records and reports of VA examination.  

The veteran was examined in July 1996.  He was noted to have 
a significant language barrier.  This was compounded by the 
nature of his mental illness which resulted in a rambling 
non-cohesive history.  The veteran focused on his physical 
problems, especially his back pain.  The veteran had not been 
able to work since separation and blamed it on his back pain, 
but noted that he was severely depressed in the Army.  He 
denied ever being in a psychiatric hospital while in the 
Army.  Included with the examination report are diagrams of 
the veteran's body with areas of pain and injury delineated.  
The veteran was noted to be preoccupied with a recent 
incident where he alleged he was beaten by police and 
hospitalized in a psychiatric facility.  The veteran's 
history and mental status were outlined.  He was diagnosed 
with bipolar disorder.  There was no indication that the 
veteran's claims folder was reviewed by the examiner.

The veteran was also examined by VA for the veteran's claim 
for an increase in his service-connected lumbosacral strain.  
The examiner noted the veteran had a history of bipolar 
affective disorder and was followed by psychiatry.  The 
examiner noted the veteran complained of chronic back pain 
since falling while on active duty.  The veteran did have 
some paralumbar tenderness and had left side body pain on 
palpation.  He had an unremarkable magnetic resonance imaging 
(MRI) several months ago and an unremarkable nerve conduction 
study done several months ago.  The pain was noted to 
possibly have a more of a myofascial chronic pain syndrome 
component.  The examiner did not appreciate there being any 
neurologic deficit.  The veteran was noted to seem to be a 
disturbed gentleman and was under psychiatric care.

Additional treatment records reflect current mental health 
treatment provided by VA.  Many of these records indicate 
that the veteran's back pain may be a function of a possible 
conversion disorder, e.g. treatment notes dated in January 
1996.

Much of the more recent VA medical records merely show that 
the veteran continues to suffer from these symptoms and 
participate in treatment for a variety of disorders.  While 
showing that the veteran continues to have related 
symptomatology, this evidence does not tend to prove or 
disprove whether the disorder was incurred or aggravated 
during service.  It does show current symptomatology, 
something that was not of record at the time of the denial in 
November 1989.

Upon a review of the above-listed evidence, the Board finds 
that it is not previously of record and generally bears 
directly on the issue of service connection for psychiatric 
disorder, including psychosis.  The Board also finds that the 
evidence is not essentially cumulative of evidence previously 
of record.  It is also significant enough that it must be 
considered with all the evidence of record in order to fairly 
decide the merits of the veteran's claim.  Specifically, the 
evidence suggests that the veteran did have substantially 
similar symptomatology during service, although to a lesser 
degree, to that currently noted by VA mental health 
providers.  Because the previous denial on the merits was 
limited to the issue of service connection for psychosis, a 
completely different disorder than bipolar disorder, and was 
based upon a lack of evidence in service of psychosis, the 
Board finds that the evidence submitted is both new and 
material.

In summary, the Board finds that the evidence received since 
the April 1995 rating decision is new and material within the 
meaning of VA regulation.  38 C.F.R. § 3.156(a).  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.  The 
appeal is granted.  The Board notes that this decision is 
limited solely to the question of whether the veteran's claim 
should be reopened.  In addition, before proceeding to the 
merits of the claim, the Board finds that additional 
development is needed, as addressed in the remand, below.   


Entitlement to a Compensable Disability Rating for 
Hemorrhoids

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's disorder is evaluated as zero percent disabling 
under Diagnostic Code (DC) 7336.  38 C.F.R. § 4.114 (2001).  
Under this code, a noncompensable disability rating is 
warranted for mild or moderate hemorrhoids.  A 10 percent 
disability rating is warranted for large or thrombotic 
irreducible hemorrhoids, with excessive redundant tissue.  A 
20 percent disability rating is called for in cases involving 
persistent bleeding and with secondary anemia, or with 
fissures. 

Review of the veteran's claims folder indicates that he has 
not sought treatment for hemorrhoids or symptoms associated 
with hemorrhoids in recent years.  The veteran was noted to 
have hemorrhoids during VA treatment in May 1994 and has been 
noted to have hemorrhoids on nurses triage notes taken before 
the veteran is examined by treating physicians.  None of the 
reports of those physicians records anything further 
regarding hemorrhoids.  In sum, review of the veteran's VA 
treatment records dating through September 2000 fails to 
reveal any complaints, diagnosis, or treatment for 
hemorrhoids.

In July 1996, the veteran was examined for compensation 
purposes.  He was noted to have a chronic history of 
hemorrhoids.  He had a flexible sigmoidoscopy in 1988 that 
showed internal hemorrhoids.  These had bothered the veteran 
on and off for approximately 15 years.  He said that walking 
hurt his hemorrhoids.  He reported having surgery on the 
hemorrhoids about four to five years earlier, but still had 
complaints at that time.  He denied any weight loss, recent 
significant rectal bleeding, diarrhea, incontinence, 
tenesmus, or fecal leakage.  There was not a problem at that 
point as long as the veteran kept himself clean, etc.  The 
examiner noted an unremarkable rectal examination.

In this case, the criteria for a compensable disability 
rating for hemorrhoids have not been met.  The veteran's 
hemorrhoidal tissues have not been described as large or 
thrombotic, irreducible, or involving excessive redundant 
tissue.  They have neither been associated with persistent 
bleeding or with secondary anemia or fissures.  As such, 
since service connection has been in effect, the severity of 
the veteran's hemorrhoids clearly do not approximate findings 
requisite for the assignment of a compensable disability 
rating.  38 C.F.R. § 4.7.  Therefore, the Board finds that 
the preponderance of the evidence is against a compensable 
disability rating for hemorrhoids.  The appeal is denied.

The Board acknowledges that the most recent VA examination 
took place in July 1996.  However, the veteran has sought 
treatment for a variety of problems with the VA medical 
system in the ensuing years.  Given the lack of any further 
evidence and the "unremarkable rectal examination" in July 
1996 the Board finds that the medical evidence currently of 
record is adequate to accurately rate the veteran's service-
connected hemorrhoids.


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a psychiatric disorder, 
including psychosis, the claim is reopened.  To that extent, 
the appeal is granted.

A compensable disability rating for hemorrhoids is denied.


REMAND

As discussed above, the claim for service connection for a 
psychiatric disorder is reopened.  However, the Board finds 
that additional development is necessary before addressing 
the merits of this claim, as well as the claims for service 
connection for degenerative disc disease of the lumbosacral 
spine and an increased rating for lumbosacral strain.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  
Service connection generally requires: (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); Savage v. Gober, 10 Vet.  App. 488 (1997).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2001).  Additional disability resulting from the 
aggravation of a non-service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 429, 448 (1995) (en banc).  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence is required to 
support this issue.  See Epps, supra; 126 F.3d 1464 (Fed. 
Cir. 1997); Heuer v. Brown, 7 Vet. App. 379 (1995).  This 
burden may not be met merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  See Epps, supra; Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5103A(a).  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  This duty is neither 
optional nor discretionary.  See Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

The December 1996 rating decision denying the veteran's claim 
of entitlement to an increased rating for lumbosacral strain 
was based on a finding that the veteran's additional 
disability was produced by degenerative disc disease that 
arose from an intercurrent injury in September 1995.  The 
subsequent hearing officer's decision in December 1997 
confirming the denial was based upon the additional 
disability being produced by the degenerative disc disease.  
Review of the medical evidence does not indicate a competent 
medical opinion attributing the veteran's degenerative disc 
disease to an intercurrent injury in September 1995.  
Additionally, there is no medical opinion that attributes the 
veteran's symptomatology to degenerative disc disease as 
opposed to lumbosacral strain.  It is now well settled that 
in its decisions, the VA may not rely upon its own 
unsubstantiated medical opinion.  See Allday v. Brown, 
7 Vet. App. 517 (1995); Traut v. Brown, 6 Vet. App. 495 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

With respect to the claim for a psychiatric disorder, the 
Board notes that the VA examiner in July 1996 did not 
appreciate there being any neurologic deficit and noted that 
the veteran was a disturbed gentleman and under psychiatric 
care.  Most recently in August 2000 the veteran was noted to 
have a psychotic illness with features of irritability, 
conceptual disorganization, mild paranoid ideation, and 
somatic misinterpretation/delusions.  Given that these 
complaints largely parallel those that led to the veteran's 
separation from service for disability in 1987, the Board 
finds that further medical evaluation is necessary before 
adjudicating the merits of the veteran's claims of 
entitlement to service connection for degenerative disc 
disease, an increased rating for lumbosacral strain, and 
service connection for a psychiatric disorder.  A remand is 
therefore required so that appropriate VA examinations may be 
scheduled.  

The Board notes that the veteran failed to report for a VA 
examination in October 2000.  Given the veteran's mental 
status, the Board finds that it would be inequitable at this 
time to deny the claim for an increased based on that failure 
to report.  See 38 C.F.R. § 3.655(b) (2001).  The veteran 
should be given another opportunity to appear for a 
comprehensive VA examination to assist the veteran in 
development of evidence for his claim.

The Board also notes that the records of the veteran's 
hospitalization at the Los Angeles VA Medical Center (VAMC) 
in October 1989 are not of record.  In addition, on remand, 
the RO should ensure compliance with any other notice or 
development requirement contained in the VCAA.  See Bernard, 
supra; VAOPGCPREC 16-92.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran in 
writing and ask that he submit, or 
authorize VA to obtain, medical records 
from all care providers who treated the 
veteran for lumbosacral spine disorders 
or psychiatric disability since October 
2000, specifically including hospital 
records from Patton State Hospital in 
August 1999.  The RO should attempt to 
obtain any records so authorized by the 
veteran as provided by law.   

2.  The RO should insure all records of 
treatment by VA have been associated with 
the claims folder.  In particular the RO 
should request the records of the 
veteran's October 1989 hospitalization 
from the Los Angeles VAMC. 

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder present.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should offer an opinion as to 
whether the veteran's back symptomatology 
and other somatic complaints are the 
result of a psychiatric disorder and if 
that disorder was present during the 
veteran's period of active service.  The 
examiner should also offer an opinion as 
to whether any other psychiatric disorder 
was present during the veteran's period 
of active service.

4.  The veteran should be afforded a VA 
orthopedic examination to assess the 
current status of the veteran's 
lumbosacral spine disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should offer 
an opinion as to whether the veteran's 
degenerative disc disease is 
etiologically connected to the spine 
disorders noted in the veteran's service 
medical records, is secondary to the 
veteran's service-connected low back 
strain, or is the product of an 
intercurrent injury that occurred in 
September 1995.  The examiner should 
comment upon the relationship between the 
veteran's lumbosacral strain and somatic 
complaints and his psychiatric 
disorder(s).

5.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board for final 
appellate review.  The Board intimates no opinion as to the 
ultimate outcome of the veteran's claim.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

 


